Citation Nr: 1750592	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-27 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, and as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from March 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2009 and August 2009 decisions of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran failed to report without good cause for the VA examination in November 2016.

2.  The Veteran does not have a current diagnosis of PTSD in accordance with      38 C.F.R. § 4.125(a).  

3.  A current acquired psychiatric disorder, diagnosed as depressive disorder, did not have its clinical onset in service and is not otherwise related to active duty, to include the Veteran's enagement in combat with the enemy. 

4.  The Veteran's acquired psychiatric disorder is not caused by or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD and depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA satisfied its duty to notify via September 2008 and July 2009 letters that provided the Veteran with adequate notices prior to the initial February 2009 and August 2009 rating decisions.  These letters advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined.  As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.

The Veteran underwent a VA examination in November 2008, but the Board remanded the claim in August 2016 to obtain an additional VA examination to determine the nature and etiology of the Veteran's current psychiatric disorder.  VA scheduled the Veteran for the additional VA examination in November 2016; however, the Veteran did not attend the examination. 

The Board notes the Veteran failed to report for the VA examination when it was scheduled in November 2016 without good cause.  As the AOJ noted in the December 2016 Supplemental Statement of the Case, evidence which was to be obtained at this examination regarding the nature and etiology of the Veteran's current acquired psychiatric disorder could not be obtained.  The Veteran's representative contended in its September 2017 brief that the Veteran's "mental condition may have been a contributing factor in the missing of his VA exam."  However, a December 2016 VA print out indicates the cancellation reason was the Veteran refused the examination.  This indicates the Veteran would not appear if VA rescheduled the examination.  In this regard, the Board notes the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  As the Veteran failed to report for the VA examination in November 2016 without good cause, another examination is not required and his service connection claim for an acquired psychiatric disorder will be adjudicated on the evidence of record.  See 38 C.F.R.      § 3.655(a)-(b).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet VA's duties to notify and assist.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria and Analysis

The Veteran contends he has an acquired psychiatric disorder related to stressors he experienced during his service in Vietnam or related to service-connected disabilities. 

A.  Direct Service Connection 

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In order to establish service connection for an acquired psychiatric disorder, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)]; (2) a link, established by medical evidence, between current symptoms and a stressor event in service; and (3) credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  Regarding the diagnosis of PTSD, an interim final rulemaking recently amended § 4.125(a), effective August 4, 2014, to state that diagnosis of a mental disorder must conform to DSM-5, not DSM-IV.  79 Fed. Reg. 45,093 (Aug. 4, 2014).  However, the applicability date of the rulemaking indicates that the revision is not applicable where a case was certified to or pending before the Board on or before August 4, 2014.  See id. at 45,093.  Since the Veteran's case was originally certified to the Board prior to August 4, 2014, DSM-IV is applicable.

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Regarding PTSD, the Veteran has identified several in-service stressor events.  In his January 2010 Notice of Disagreement, the Veteran stated that while in Vietnam he was shot at, he saw men and women get wounded and killed, and he personally killed a member of the opposition forces.  The Veteran's DD Form 214 reflects that he served in Vietnam during the Vietnam War and that he received the Combat Infantry Badge and the Bronze Star Medal.  Therefore, the evidence establishes the Veteran engaged in combat with the enemy and his statements regarding his stressor events are consistent with the circumstances, conditions, and hardships of such service.  The Board accepts the Veteran's statements regarding his stressor events as sufficient evidence to establish occurrence of the alleged stressors.  See Shedden, 381 F.3d at 1167; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  However, as is addressed below, the medical evidence is against a finding that there is a current diagnosis of PTSD.  

First, the Board will turn to the Veteran's contentions regarding the specific diagnosis of PTSD.  The weight of the competent evidence is against a finding that he meets the criteria for a diagnosis of PTSD as there is no diagnosis of PTSD in the record.  At the August 2008 VA examination, the examiner stated the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  As is noted above, VA scheduled the Veteran for an additional VA examination in November 2016 to develop the Veteran's contentions, but the Veteran failed to attend the examination.  Thus, the weight of the evidence is against a finding that the Veteran has a diagnosis of PTSD under DSM-IV.  

The Board has also considered the statements of the Veteran that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau, 492 F.3d at 1377.  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD.  He is competent to identify and explain the symptoms that he observes and experiences, but psychiatric disorders require more than a simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  The United States Court of Appeals for the Federal Circuit has also explicitly stated that PTSD is not capable of a lay diagnosis.  Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The Board therefore finds that the Veteran is not competent to diagnose himself with PTSD.

In summary, the Veteran's treating providers have not diagnosed PTSD, and the August 2008 examiner found the Veteran did not meet the criteria for the condition.  The Board has considered the statements of the Veteran that he has PTSD, but finds he is not competent to render a medical opinion in this instance.  Thus, the weight of the evidence of record is against a finding that the Veteran has PTSD in accordance with 38 C.F.R. § 4.125(a).  Crucial to the award of service connection is the existence of a current disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  Therefore, service connection cannot be granted for PTSD.

As a preponderance of the evidence is against a finding that the Veteran has PTSD, the Board will now turn to the Veteran's other claimed psychiatric disorder.  The record indicates the Veteran has the current psychiatric disability of depressive disorder, diagnosed by VA medical doctors at multiple visits between 2009 and 2011.  In addition, as is noted above, the Veteran identified several in-service stressors as the cause of his psychiatric symptoms.  The Board accepts those assertions as sufficient evidence to establish the in-service element required to establish direct service connection.  See Shedden, 381 F.3d at 1167; 38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(d).  Therefore, the record supports that the Veteran satisfies the current disability and in-service elements of service connection.

However, there is no competent evidence indicating the Veteran's current depressive disorder is related to the events he incurred while in active service.  At the January 1970 separation examination, the psychiatric examination was normal, and the Veteran reported his current health was "good."  

The Veteran noted in his January 2010 Notice of Disagreement that the reason he has no records showing that he was treated for depression during his service is because he never told a doctor or anyone else about his depression.  Based on the combat presumption in 38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(d), the in-service element of service connection has been established.  However, the record includes no competent medical opinion or evidence establishing a nexus or medical relationship between a current acquired psychiatric disorder and events during the Veteran's active service.  The Veteran has also not presented, identified, or alluded to the existence of any such medical opinion or evidence.  The Veteran is not competent to provide an opinion on the etiology of depressive disorder as such an opinion is not within the realm of the common knowledge of a lay person.  

The only medical opinion addressing the matter is from the October 2008 VA examination.  The VA examiner stated the Veteran did not have the symptoms that met the criteria for a mental health diagnosis and he did not have the symptoms of clinical depression.  The VA examiner noted the Veteran was distressed, but this was due to his lack of employment and subsequent lack of finances and did not represent clinical depression.  Therefore, the opinion attributes the Veteran's symptoms to a cause other than the Veteran's service.

As noted above, VA attempted to schedule the Veteran for a VA examination to obtain additional evidence regarding his psychiatric disorder, but he failed to report for the examination.

Consequently, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a current acquired psychiatric disorder, to include PTSD and depressive disorder, under the direct service connection theory of entitlement.



B.  Secondary Service Connection

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As explained in the analysis regarding direct service connection, the evidence shows the Veteran has a current psychiatric disability.  Prior rating decisions have awarded service connection for coronary artery disease, status post coronary artery bypass graft and a related scar, left ear hearing loss, and tinnitus.  Therefore, the first two elements of the claim seeking service connection for a psychiatric disorder on a secondary basis are established.  

The key inquiry in this case is whether the Veteran's service-connected disabilities caused or aggravated the Veteran's psychiatric disorder.  Here, the only evidence indicating such relationship is the representative's contention in the September 2017 brief that the Veteran's coronary artery disease has caused or exacerbated his psychiatric disorder, and the Veteran's January 2010 statement that his hearing loss and tinnitus have caused or exacerbated his psychiatric disorder.  Although the Veteran and his representative are competent to provide opinions on some medical issues, as noted in the above analysis, the etiology of the Veteran's psychiatric disorder could have multiple possible causes and an opinion on such etiology is not within the realm of a lay person's common knowledge.  VA attempted to assist the Veteran in determining the nature and etiology of his psychiatric disorder by scheduling him for a VA examination in November 2016.  However, the Veteran failed to attend the examination.  Therefore, a preponderance of the evidence is against the theory of secondary service connection as there is no competent evidence showing the Veteran's coronary artery disease, hearing loss, or tinnitus have caused or aggravated the Veteran's psychiatric disorder.

In summary, the claim of service connection for a current acquired psychiatric disorder, to include PTSD and depressive disorder, is denied based on consideration of direct and secondary service connection theories of entitlement.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


